The circumstances of this case have caused a most critical and searching examination of the petition to rehear. It is the policy of our law to give every litigant full and ample opportunity to be heard. This the petitioning defendants have had in the instant suit; and if they have lost any rights, it must be attributed to their own laches and want of attention in looking after their case. The adjective law is not to be enforced harshly or oppressively, but rather in a spirit of liberality, to the end that justice may be administered in all cases. But this does not mean that procedural statutes will be construed by the courts in a manner so as to favor the negligent and penalize the diligent party. Vigilantibus et non dormientibussubvenit lex: "The law comes to the assistance of the diligent, and not to those who sleep upon their rights." When litigants resort to the judiciary for the settlement of their disputes *Page 117 
they are invoking a public agency, and they should not forget that rules of procedure are necessary, and must be observed, in order to enable the courts properly to discharge their duties.
There are no sufficient facts and circumstances appearing in the original case or in the petition to rehear to warrant a reasonable assurance that the petitioning defendants would secure any substantial relief even if the petition were allowed. Nothing on the record was overlooked when the case was originally heard.
The petition to rehear must be denied.